Case 2:20-cv-00004-JRG Document 194 Filed 03/05/21 Page 1 of 7 PageID #: 5431




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


    JOE ANDREW SALAZAR,

       Plaintiff,

       v.                                             Civil Action No. 2:20-cv-00004-JRG

    AT&T MOBILITY LLC,                                JURY TRIAL DEMANDED
    SPRINT/UNITED MANAGEMENT
    COMPANY, T-MOBILE USA, INC.,
    AND CELLCO PARTNERSHIP D/B/A
    VERIZON WIRELESS,

       Defendants

       and

    HTC CORP., and HTC AMERICA, INC.,

       Intervenors.



    JOE ANDREW SALAZAR’S RESPONSES TO DEFENDANTS’ AND INTERVENORS’
                           MOTIONS IN LIMINE

        Plaintiff Joe Andrew Salazar (“Mr. Salazar”) files this Response to Defendants’ and

Intervenors’ Opposed Motions in limine and shows:

I.      PLAINTIFF’S RESPONSE TO DEFENDANTS AND INTERVENORS’ GENERAL
        MOTIONS IN LIMINE 1

        1.          Motion To Exclude Any Argument Or Testimony, Including From Experts,
                    Regarding Unrelated Litigations Or Settlements Thereof Involving The
                    Other Party




1
 Plaintiff does not oppose MILs 2 or 3 as drafted and informed Defendants’ and Intervenors’
counsel of same on March 3, 2021.
Case 2:20-cv-00004-JRG Document 194 Filed 03/05/21 Page 2 of 7 PageID #: 5432




       Mr. Salazar agrees to stipulate to the same MIL the parties stipulated to in the last case:

“No party will introduce any reference, evidence, testimony (including expert testimony), or

argument regarding, or inquire about or elicit any testimony concerning, unrelated litigations or

settlements thereof involving the other party, including current or former affiliate entities.” See

Dkt. #236 at 1. Contrary to Defendants’ and Intervenors’ attempt to carve out an exception, the

Salazar v. HTC case falls within this MIL as “unrelated litigation.” As set out in Plaintiff’s MILs

#1 and 2, such testimony is inadmissible hearsay, is outside the scope of the parties’ discovery

order (Dkt. # 66), is not relevant, and would likely confuse the jury. Additionally, any discussion

of a separate case that involves a separate transaction and occurrence/nucleus of operative facts,

different defendants, different allegations of infringement, as well as different claim constructions,

would be highly prejudicial to Plaintiff without any probative value. Defendants agree that

unrelated litigations or settlements involving the other party are not relevant and should be

excluded. As argument or testimony relating to the Salazar v. HTC case is especially prejudicial

to Plaintiff, Defendants’ attempt to create an exception for that case should be rejected.

       4.      Motion To Exclude Any Argument Or Testimony, Including From Experts,
               Concerning Disputed Issues Or Alleged Deficiencies In Defendants’ And
               Intervenors’ Discovery Conduct

       Mr. Salazar opposes this MIL. If granted, this MIL would prejudice Mr. Salazar in the

event Defendants criticize Mr. Salazar’s damages analysis as being deficient for reasons relating

to Mr. Salazar’s lack of complete access to Defendants’ financial records or Defendants’

production of incomplete and/or deficient records based. As set out in Plaintiff’s MIL #5,

Defendants’ discovery conduct in this case hindered Mr. Salazar’s ability to review pertinent

financial information by failing to produce all relevant financial information in a timely manner;

producing incomplete, incomprehensible, and/or deficient records; and offering 30(b)(6) witnesses



                                                  2
Case 2:20-cv-00004-JRG Document 194 Filed 03/05/21 Page 3 of 7 PageID #: 5433




who were unprepared and/or unable to testify regarding Defendants’ financial information.

Therefore, in the event Defendants and Intervenors attempt to criticize the financial information

relied upon by Mr. Salazar or suggest that he could or should have reviewed more financial

information than was actually reviewed in preparing his damages analysis (which Mr. Salazar

contends in his MIL #5 would cause unfair prejudice, confuse and mislead the jury, and waste trial

time on irrelevant issues), Mr. Salazar should be permitted to rebut such arguments. Accordingly,

in the event the Court does not grant Plaintiff’s MIL #5, this MIL should be rejected as it would

greatly prejudice Mr. Salazar and his ability to defend his expert’s damages analysis.

II.    PLAINTIFF’S RESPONSE TO DEFENDANTS’ AND INTERVENORS’
       DAMAGES-RELATED MOTIONS IN LIMINE

       1.      Motion To Exclude Any Argument Or Testimony, Including From Experts,
               Regarding Defendants’ Or Intervenors’ Sales Prices Or Total Revenues
               Attributable To Intervenor-Branded Products

       Mr. Salazar opposes this MIL. As an initial matter, this MIL should be denied as a violation

of the Court’s Local Rules because Defendants and Intervenors never met and conferred with

Plaintiff regarding this MIL (or otherwise indicated they would be submitting this MIL).

Defendants falsely represented to the Court that this MIL was “opposed” by Plaintiff, when in

reality, Plaintiff had no awareness of this MIL.

       In the MIL, Defendants seek to exclude all argument and testimony regarding the sales

prices or total revenues “attributable to intervenor-branded products” (emphasis added). This

inappropriately broad MIL would bar Mr. Salazar from presenting any evidence regarding the sales

prices or total revenues of the accused devices themselves, all of which are HTC-branded

smartphones. Such information is highly relevant, highly probative, and essential to the question

of damages in this case.




                                                   3
Case 2:20-cv-00004-JRG Document 194 Filed 03/05/21 Page 4 of 7 PageID #: 5434




       With respect to Defendants’ attempt to exclude the sales prices and total revenues relating

to Defendants’ services, the MIL should be denied as duplicative of Defendants’ pending Daubert

motion to exclude certain testimony of Plaintiff’s damages expert, Dennis Giuffre (Dkt. #147).

This issue was raised as the subject of a Daubert motion, and Defendants’ attempt to reargue the

pending motion, and their request that the Court grant this MIL even if their Daubert Motion is

denied, is inappropriate. See CoreLogic Info. Sols., Inc. v. Fiserv, Inc., No. 2:10-CV-132-RSP,

2012 WL 4761739, at *2 (E.D. Tex. Sept. 20, 2012) (stating that where MIL raised the same issue

as pending Daubert motions, the Court’s resolution of the Daubert motions would control).

       Even assuming the MIL were proper, Defendants’ attempt to exclude evidence of convoyed

sales should be denied on the merits. As Mr. Salazar explained in his opposition to Defendants’

Daubert motion, Mr. Giuffre’s opinions regarding convoyed sales are wholly consistent with the

controlling law and evidence in this case. See Dkt. #164 at III.B., Dkt. #179. Courts in this district

recognize that the Federal Circuit approves the use of convoyed sales in calculating a royalty base.

See, e.g., RealTime Data, LLC v. Actian Corp. et al., 6:15-cv-463-RWS-JDL, Dkt. 567 (E.D. Tex.

May 15, 2017) (citing Fujifilm Corp. v. Benun, 605 F.3d 1366, 1373 (Fed. Cir. 2010) (“[T]he jury

was entitled to rely on evidence of bundling and convoyed sales in determining the proper scope

of the royalty base.”); Realtime Data LLC v. NetApp, Inc., No. 6:16-CV-00961-RWS, 2017 WL

5756863, at *2-3 (E.D. Tex. Nov. 28, 2017). Mr. Giuffre’s report details how and why he

considered the convoyed sales of wireless services in his royalty base and the data on which he

relied. See Dkt. #164 at III.B. Further, Mr. Giuffre reported and testified about his understanding

that the asserted claims cover a communications, command, control and sensing system with

various features and capabilities that integrate two-way IR and radio frequency communications,

which establishes that the accused devices share a close functional relationship to Defendants’



                                                  4
Case 2:20-cv-00004-JRG Document 194 Filed 03/05/21 Page 5 of 7 PageID #: 5435




wireless services and the revenues that flow from them. Id. Defendants’ challenges go to the

weight of Mr. Giuffre’s testimony, not the admissibility, and if Defendants wish to challenge his

conclusions, the proper method is cross-examination, not exclusion. See Infernal Tech., LLC v.

Sony Interactive Entm’t LLC, No. 2:19-CV-00248-JRG, 2021 WL 405813, at *3 (E.D. Tex. Feb.

3, 2021).

       Mr. Giuffre’s testimony regarding convoyed sales is highly probative as to the question of

damages in this case, and it is not substantially outweighed by the danger of unfair prejudice. See

Fed. R. Evid. 403. In Realtime Data, this Court addressed the concern a large royalty base may

have on a jury. See Realtime Data, 2017 WL 5756863, at *3. The Court explained that an expert

may safeguard against this concern by explaining “why and how the purported convoyed sales are

tied to the sales of the accused products” and explaining “what value of the royalty base is

attributable to the accused products themselves versus the convoyed sales.” See id. And, indeed,

this is precisely what Mr. Giuffre has done in his expert report that will be the subject of his

testimony at trial. See Dkt. #164 at III.B. It is now the jury’s role to weigh Mr. Giuffre’s testimony

against any evidence put forth by Defendants.

       Moreover, Defendants’ assertion that their “service revenue is an order of magnitude

greater than their revenue for the sale of equipment” is not a reason to exclude such testimony.

The services revenue, which is clearly relevant and probative, is essential to Mr. Giuffre’s

economic analysis on damages. He fully explains and supports why it is relevant, and how this

Court’s precedent supports using a convoyed sales theory of damages. That the “service revenue

is an order of magnitude greater than their revenue for the sale of equipment” is not a reason to

exclude such testimony; to the contrary, it is precisely why this evidence must be admitted and




                                                  5
Case 2:20-cv-00004-JRG Document 194 Filed 03/05/21 Page 6 of 7 PageID #: 5436




considered by the jury—because without it, Mr. Salazar will be denied significant damages to

which he is entitled. 2 For all of these reasons, this MIL should be denied in full.


Dated: March 5, 2021                                  Respectfully submitted,

                                                      /s/Geoff Culbertson
                                                      Geoffrey Culbertson
                                                      TX Bar No. 24045732
                                                      gpc@texarkanalaw.com
                                                      Kelly Tidwell
                                                      TX Bar No. 20020580
                                                      kbt@texarkanalaw.com
                                                      PATTON, TIDWELL &
                                                      CULBERTSON, LLP
                                                      2800 Texas Boulevard
                                                      Texarkana, Texas 75503
                                                      Telephone: 903-792-7080
                                                      Fax: 903-792-8233

                                                      Dariush Keyhani (Lead Attorney)
                                                      District of Columbia Bar No. 1031500
                                                      (pro hac vice)
                                                      Frances H. Stephenson
                                                      New York registration No. 5206495
                                                      (pro hac vice)
                                                      Keyhani LLC
                                                      1050 30th Street NW
                                                      Washington, DC 20007
                                                      Telephone: (202) 748-8950
                                                      Fax: (202) 318-8958
                                                      dkeyhani@keyhanillc.com
                                                      fstephenson@keyhanillc.com

                                                      Attorneys for Plaintiff




2
 The cases cited by Defendants are inapt, as they involved “revenues and profits not derived from
the accused products or services.” See ContentGuard Holdings, Inc. v. Amazon, Inc., No 2:13-cv-
01112-JRG, 2015 WL 11089490, at *5 (E.D. Tex. Sept. 4, 2015) (emphasis added).
                                                  6
Case 2:20-cv-00004-JRG Document 194 Filed 03/05/21 Page 7 of 7 PageID #: 5437




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
U.S. Mail, CMRRR on this 5th day of March, 2021.

                                                    /s/Geoff Culbertson
                                                    Geoffrey Culbertson




                                               7
